        Case: 3:21-cv-00192-jdp Document #: 14 Filed: 06/15/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WISCONSIN

 Fifth Third Bank, National Association

                Plaintiff,                        Case No. 3:21-cv-192

        V.

 Luke Wagner and Terry Wagner,

                Defendants.


                                    DEFAULT JUDGMENT

       This matter is before the Court for Fifth Third Bank, National Association's ("Fifth Third")

Motion for Entry of Judgment by Default Pursuant to Fed. R. Civ. P. 55 (the "Motion"). With due

notice having been given, and with counsel for Fifth Third present, and no defendant present, and

with a default having previously been entered against Luke Wagner and Terry Wagner [Dkt. 8],

and with the Motion being properly supported, judgment is hereby entered against Luke Wagner

and Terry Wagner, jointly and severally, as follows:

                       Principal:                      $598,557.38
                       Accrued interest:               $58,140.85
                       Fees:                           $5,124.72
                       Reasonable attorneys'
                       Fees and costs:                 $5,248.80

                       Total:                          $667,071.75


Interest shall accrue on the foregoing unpaid amount in accordance with 28 U.S.C. 1961.



Dated: June 15, 2021                                   l-1i;;D-~
                                                        "efU.s.     District, Judge James D. Peterson

                                                        fit:"'-- o/?1~ ,
                                                       Clerk of Court, Peter Oppeneer
